DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 03/04/2021 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1 (similarly, claims 10, 17 and 23) is amended to recite (see, emphasis), “when the information indicates an absence of user data in at least one second section for a threshold number of successive subframes in the sequence of radio subframes, changing to a first state in which receiving of at least one second section of at least one radio subframe in the sequence of radio subframes subsequent to the successive subframes is switched off, wherein the threshold number of successive subframes is greater than one”, the scope of which has been changed by the newly amended features. 
It is noted that the amended features of claims 1, 4, 7 and 10 at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since the amended features of claims 1, 10, 17 and 23 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Claims, Applicant’s arguments filed 03/04/2021 (see page 14 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 112(b) rejections to claims, Applicant’s arguments filed 03/04/2021 (see page 11 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 102/103 rejections, Applicant’s arguments filed 02/22/2021 (see pages 11-14 of Remarks) have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On page 12 of Remarks, Applicant argued:
[a]s discussed during the interview of 2/25/2021, Kim et al. at paragraph 41 disclose evaluating a first part 210 of a transmission interval (i.e., a single subframe) to determine whether downlink data for transmission is present in the second part 220 of the transmission interval. If the evaluation reveals that no data exists in the second part 220 for reception, some or all of the hardware components are deactivated for signal reception, thus reducing power consumption. As such, Kim et al. disclose evaluating a single subframe to determine if the first part 210 of the single subframe indicates whether down link data for transmission is present in the second part 220 of the single subframe. However, evaluating the first part of a single subframe to determine whether downlink data for transmission is present in the second part of the single subframe, as taught in Kim et al., is not the same as changing to a first state in which receiving of at least one second section of at least one radio subframe in the sequence of radio subframes subsequent to the successive subframes is switched off, where the threshold number of successive subframes is greater than one, as recited in amended claim 1. Thus, Kim et al. do not anticipate the invention of claim 1 and its associated depending claims.

In response to Applicant’s argument, Examiner notes that:
changing to a first state in which receiving of at least one second section of at least one radio subframe in the sequence of radio subframes subsequent to the successive subframes is switched off, where the threshold number of successive subframes is one [FIGS. 2, 4 and 6; ¶0041, 0061 and 0076, at step 407, changing to a first state in which hardware components for a signal reception during the second part 230 of a sequence of
transmission intervals is deactivated, thus the signal reception of the second part 230 is turned off; note that the threshold number of successive sequence of radio subframes is “one” when considering the transmission interval comprising the first and second part in FIG. 2], as indicated in the final rejection mailed 01/06/2021.
	However, regarding the above newly amended features in claim 1, “wherein the threshold number of successive subframes is greater than one”, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Vutukuri et al (US Publication No. 2016/0073344), discloses UE monitors a reduced number of subframes and turn off part or all of its receivers for the remaining downlink subframes to reduce its battery consumption (see, ¶0003 and FIG. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469